Citation Nr: 0844346	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with 
schizophrenia/schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1989 and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 2001, the RO denied service connection 
for PTSD and for a paranoid disorder claimed as 
schizophrenia.  In November 2005, the RO granted service 
connection for PTSD with an evaluation of 30 percent, 
effective June 18, 1999.  A July 2006 rating decision 
continued the 30 percent rating for PTSD.  In April 2007, the 
Board granted service connection for an acquired psychiatric 
disorder involving schizophrenia and/or schizoaffective 
disorder.  In June 2007, the RO rated the veteran's PTSD and 
schizophrenia and/or schizoaffective disorder together, 
assigning a 30 percent rating.  


FINDINGS OF FACT

The service-connected schizophrenia and/or schizoaffective 
disorder and PTSD results in total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia 
and/or schizoaffective disorder and PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 9203, 9211, 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that the veteran's service-
connected psychiatric disability warrants a 100 percent 
schedular rating.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including schizophrenia, 
schizoaffective disorder, and PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships...............................................................7
0 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication.......................................................
0 percent. 
38 C.F.R. § 4.130, Codes 9203, 9211, 9411 (2008).  

Discussion

The evidence in this case contains GAF scores.  The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Thus, 
the GAF scores reflect competent medical opinions as to the 
extent of a psychiatric disability.  A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
GAF from 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  A GAF from 21 to 30 indicates 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

In late May 1999, the veteran was brought to a private mental 
health center for involuntary commitment under the Baker Act.  
She suffered from depression and there was a likelihood that 
she could harm herself.  It was noted that she had finished 
high school and one year of college, and was presently 
unemployed.  She responded to medication and although she did 
not initiate interaction, she was pleasant and appropriate on 
approach.  Mental status examination showed essentially 
normal findings, except for blunting of her affect, but she 
did not demonstrate the paranoia that was present on 
admission.  On release, the diagnosis was chronic 
schizophrenia, paranoid type and the GAF was 60.  

The current case arises with a claim received by VA in June 
1999.  

The veteran was subsequently hospitalized by VA for most of 
the month of July 1999.  She was admitted on an involuntary 
commitment under the Baker Act for paranoid delusions.  On 
admission, diagnoses considered included paranoid 
schizophrenia, PTSD, and major depressive disorder with 
psychotic features.  The GAF on admission was 30.  The 
discharge diagnosis was schizophrenia, chronic, paranoid 
type.  The GAF on discharge was 45.  That would be consistent 
with serious impairment in social and occupational 
functioning, such as being unable to keep a job.  

An occupational therapy evaluation was afforded the veteran 
shortly before she left the VA medical center at the end of 
July 1999.  The detailed report is of record.  She had not 
worked since service.  She had attempted a degree in nursing 
but found herself unable to concentrate.  Objectively, her 
affect was flat, her gait and speech were slow, and she 
performed all tasks using extreme time.  In the assessment of 
work activities, it was concluded that she might often be 
tardy and her pace was below average.  She required verbal 
cues to adjust pace and assistance was often needed to 
schedule herself, prioritize tasks, and estimate time.  She 
needed instructions demonstrated for new tasks and written 
and verbal instructions could be followed with repetition of 
instructions.  She might not ask for clarification when 
needed.  She was unable to anticipate errors.  When errors 
occurred, she attempted to correct them using trial and 
error.  She was unable to envision repercussions caused by 
short cuts.  Though the pace was below average, multiple 
errors were common and constructive criticism could be taken 
as a personal attack.  The functional prognosis was that 
without any supervision, the veteran might have difficulty 
planning, attending to, organizing, and anticipating future 
events/situations.  Supervision given by a competent 
caregiver or attendance to a day treatment program would 
provide the veteran with the maximum level of functioning in 
the safest environment.  The picture drawn by the examiner 
here shows a person who might be able to do some kind of work 
in a sheltered environment where she could do a simple task 
at her own pace, with a good deal of supervision.  She would 
not be able to function in normal competitive employment.  

The VA clinical records primarily address the veteran's 
complaints and treatment, with occasional GAF scores.  In 
February 2000, the veteran admitted to fleeting moments when 
she felt trapped, as well as some anhedonia, limited 
activity, isolation, and slight weight gain.  She had an 
extremely flat affect.  It was noted that she had dropped out 
of a speech course because it made her anxious.  She had 
quite a flat affect, poverty of thought, and little 
spontaneous speech.  The GAF was 60.  

In July 2002, the veteran had a clinical evaluation for the 
State Division of Disability.  Mental status findings were 
normal, except that he mood appeared dysphoric and she had a 
flat affect.  She related information in slow, very 
vegetative manner.  The diagnosis was schizoaffective 
disorder and the GAF was 55.  

A VA clinical note, dated in July 2003 shows the veteran had 
obtained an associate's degree and wanted to work toward a 
nursing degree.  She was pleasant and calm, with a 
constricted affect.  It was felt that she had a 
schizoaffective disorder with a pretty good response to 
medication.  The GAF was 60.  

In September 2003, the Social Security Administration (SSA) 
found the veteran was totally disabled due to an affective 
(mood) disorder and an anxiety disorder.  A notice letter 
acknowledged that the veteran claimed she was disabled by 
schizophrenia and PTSD; and SSA agreed.  The SSA medical 
evidence, consisting mostly of VA hospital and clinical 
records, is in the claims folder.  

In November 2003, it was reported that the veteran was taking 
a computer course but found it difficult.  She was pleasant 
and calm, with a flat affect.  It was felt that she had a 
schizoaffective disorder with a pretty good medication 
response.  The GAF was 60.  

In an April 2004 VA clinical note, it was reported that the 
veteran was relatively stable.  Mental status findings were 
essentially normal, except for a flat affect.  The diagnosis 
was schizoaffective disorder with a pretty good medication 
response.  The GAF was 60.  

In July 2004, the RO granted pension administratively, base 
on the SSA finding that the veteran was permanently and 
totally disabled.  

The veteran had a VA mental disorders examination in March 
2005.  She reported that she was exposed to missile attacks 
and combat wounded soldiers.  She experienced nightmares and 
anxiety when exposed to parts of the trauma, such as being in 
hospitals.  She reported that she had an associate's degree 
in nursing but had been unable to work since service.  Her 
current activities including taking a college course in 
trigonometry, helping with housework, and spending time with 
her boyfriend.  Mental status examination findings were 
essentially normal, except that her eye contact varied 
between good and poor.  Her speech was of slow rate and low 
volume.  Her mood was nervous.  Her affect was somewhat 
restricted.  She had some difficulty organizing her thoughts.  
The GAF was 40.  The examiner expressed the opinion that the 
PTSD resulted in approximately 25 percent of the psychiatric 
disability.  He stated that the veteran reported she had 
difficulty working and accomplishing tasks due to symptoms of 
insomnia, decreased energy, poor concentration and paranoia.  

A VA clinical note of April 2006, shows the veteran was 
pleasant, calm, euthymic, and somewhat more parkinsonized 
with a more restricted affect than previously.  The GAF was 
50.  

On a VA examination in June 2006, an examiner expressed an 
opinion that the GAF for the PTSD alone was 70.  There was no 
opinion as to the extent of the entire psychiatric 
disability.  It was noted that her psychotic symptoms were of 
moderate severity.  She had been volunteering at a hospital 
but quit because she was hearing things and felt paranoid 
that the hospital was going to be blown up.  She was 
described as tense, with slow measured speech, and a guarded 
attitude.  Her affect was constricted.  The examiner 
commented that she had been unable to be employed since her 
discharge from the service.  The schizoaffective disorder was 
independently responsible for impairment in psychosocial 
functioning and quality of life.  

A VA clinical note, dated in April 2007, shows the veteran's 
symptoms were pretty well controlled on medication.  She was 
working 4 hours a day, 4 days a week doing maintenance at a 
new hospital.  Objectively, she was pleasant, calm , and 
euthymic.  The GAF was 55.  

In a letter dated in December 2007, the VA staff psychiatrist 
who had been treating the veteran for the last 8 years, and 
written most of the clinical notes, summarized the veteran's 
condition.  He described her as clearly fully disabled, 
unable to maintain employment since her discharge from 
service.  She had significantly disabling memory problems.  
She had been unable to complete school courses or maintain 
employment for more than a few months.  He pointed out that 
the VA compensation and pension examinations had been based 
on PTSD alone, which was only moderately disabling, not for 
her schizophrenia/schizoaffective disorder which was 
admittedly quite disabling.  Although she maintained a 
superficial good appearance, she was quite vulnerable and 
fragile, regressed in a child-like manner, only recently, 
after years of group therapy, was she able to live apart from 
her parents.  She was anxiously passive, with poor 
motivation/persistence, a flat/odd affect, ongoing 
hallucinations, and paranoid delusions, limited insight, and 
questionable judgment, with much difficulty initiating and 
maintaining relationships.  The doctor requested that serious 
consideration be given to a full disability rating.  

The most recent information reflects an involuntary private 
hospital admission for approximately 5 days in late September 
2008 and early October 2008.  The veteran was admitted with 
severe depression and significant psychotic features.  At 
discharge, she was still mildly guarded, with a slightly 
fearful mood and blunted affect.  Thought processes contained 
mild paranoid delusions.  The GAF was 55.  

Conclusion

The VA clinical notes contained some GAF scores of 55 and 60, 
but the writer explained that these represent the impact of 
the PTSD, and that the veteran's entire psychiatric 
disability picture leaves her fully disabled.  The Board 
finds that the most accurate assessment comes from the March 
2005 examination.  There are 2 VA examinations of record and 
one restricts its opinion to the impact of the PTSD alone, 
which is but a fraction of the whole psychiatric disability 
picture.  Only the March 2005 VA examination completely 
addresses the entire service-connected psychiatric 
disability.  It concluded with GAF of 40, which equates with 
an inability to work due to psychiatric symptoms.  Because 
the report provides findings that support its conclusion, and 
otherwise provides a complete explanation, it is the most 
probative assessment of the veteran's psychiatric disability.  
Also, the evidence in this case reflects several involuntary 
hospitalizations and several attempts at work, without 
sustained success, because of her psychiatric symptoms.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as persistent delusions.  
The record here shows that the service-connected 
schizophrenia and/or schizoaffective disorder and PTSD does 
indeed result in total occupational and social impairment, 
due to such symptoms as persistent paranoid delusions.  
Consequently, a 100 percent rating under the schedule for 
rating mental disorders is established.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  While the service-connected 
psychiatric disability has waxed and waned, it has never 
consistently improved to the point that the veteran was not 
totally disabled.  Thus, we conclude that the service-
connected psychiatric condition has not significantly changed 
and uniform rating is appropriate in this case.  


ORDER

A 100 percent rating for schizophrenia and/or schizoaffective 
disorder and PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


